Citation Nr: 0731092	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  02-15 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.  The veteran 
testified before the Board in July 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears additional medical records are outstanding.  The 
veteran testified at a video conference hearing before the 
Board in July 2007 that he had been treated for PTSD at a Vet 
Center in New Orleans and a private hospital in West 
Jefferson before Hurricane Katrina struck the area.  The 
Board held open the record for 60 days to allow the veteran 
to attempt to obtain the treatment records, but he was unable 
to do so.  VA should attempt to assist the veteran to obtain 
the Vet Center records.  If the Veteran Center records were 
not salvaged, the veteran should provide names of providers 
who treated him at the New Orleans Veteran Center and VA 
should ask the nearby Veteran Centers if any of those 
personnel can be located, to assist the veteran in obtaining 
statements if he actual clinical records cannot be located.  

The veteran has alleged that the location in Vietnam at which 
he was stationed came under enemy fire, including rocket and 
mortar attacks.  Records of the activities of the veteran's 
unit or records of the history of the base(s) at which the 
veteran was stationed, including the Cam Rahn Bay Air Base, 
where the veteran was stationed at the time of his discharge 
in October 1969, should be requested from the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly, the 
U.S. Armed Services Center for Unit Records Research (CURR)).  
However, the veteran's AF Form 7 (AF 7), Airman Military 
Record, reflects that service from March 1969 to May 1970 is 
not creditable for award of AFGCM (Air Force Good Conduct 
Medal), so it appears that the veteran's Uniform Code of 
Military Justice (UCMJ) records should be obtained before an 
attempt to verify stressors is made.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel 
Records Center (NPRC).  Request that 
NPRC search for any UCMJ records and 
for any additional personnel and 
administrative records for the veteran 
(records other than the four pages of 
the veteran's AF 7 which are already 
associated with the claims file). 

2.  When the veteran's UCMJ records and 
any personnel records have been 
obtained, review the records of attacks 
on Cam Rahn Bay Air Base already of 
record to determine if that information 
provides verification of the veteran's 
stressor statements.

If the chronology of attacks does no 
corroborate the veteran's statements, 
request that JSRRC search for records 
of the activities of the veteran's 
unit, such as chronologies, histories, 
unit records, or casualty reports for 
the veteran's unit, or its higher 
command, or for the base to which the 
veteran was assigned, during the 
relevant period, that is, when the 
veteran was performing military duties.  
Provide a copy of the veteran's unit 
assignments and any other pertinent 
data. 

3.  Ask the veteran to provide the 
location of each Vet Center or other 
private facility in New Orleans, or 
elsewhere, at which he received 
treatment for PTSD.  Attempt to obtain 
identified records.  If any of the 
records are shown to be at another 
storage facility, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain 
medical records should be fully 
documented, and the facilities must 
provide a negative response if records 
are not available.  If no records can 
be obtained from the Vet Center, such 
as if the New Orleans Vet Center is not 
operating or has no clinical records 
prior to Hurricane Katrina, afford the 
veteran an opportunity to identify Vet 
Center providers who treated him, and 
request assistance from operating 
Veteran Centers to locate the treating 
personnel so that the veteran may 
request statements about his treatment.  

4.  Request that the veteran provide 
the dates of treatment for PTSD at any 
private facility, to include dates when 
he was treated at West Jefferson 
Hospital, New Orleans.  After procuring 
any necessary authorization from the 
veteran, obtain the treatment records 
from the private hospital(s) identified 
by the veteran.        

5.  Then, after ensuring any other 
necessary development has been 
completed, adjudicate the veteran's 
claim for service connection for 
post-traumatic stress disorder.  If any 
stressor is verified, afford the 
veteran VA examination, and specify the 
verified stressor for the examiner.  If 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow them an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



